HODGSON, Chief Judge
(dissenting):
An accused’s right to secure representation by military counsel of his own choice, if reasonably available, is mandated both by the Code and the Manual. See Article *77738(b), U.C.M.J., and paragraph 48, M.C.M., 1969 (rev.). It is a substantial right and where it is improperly denied, it amounts to a violation of due process.
The accused’s desire for individual defense counsel arose when the trial judge informed the accused of his right to counsel:
MJ: Airman Lambert, by whom do you wish to be defended by?
ACC: Sir, Your Honor, I’d like to be defended by Captain A from Peterson Field, sir.
MJ: You wish Captain A as individual defense counsel?
ACC: Yes, Your Honor.
* * * * * *
M J: Let me ask this, Airman Lambert, is it your desire that the detailed defense counsel, Captain L, be excused from any further participation in this case or is it your desire that Captain L remain on the case and that Captain A be detailed as individual defense counsel?
ACC: Your Honor, I’d like for Captain L to be totally excused from the case.
MJ: And when did you make that decision?
ACC: The decision was made about two weeks ago, Your Honor, but at the time Captain L was on TDY leave. And as we progressed this past week and overlooking the material that we had in reference to this particular court, this trial, my confidence in Captain L was pretty much reassured that I wanted to get a different defense attorney. I realize it is a timely situation and I apologize for the untimeliness of the request, but I would like to have another representative, sir. Captain L has done his best, I’m sure, but I think that because Captain A, he’s, from what I’ve heard, a good lawyer and very experienced. I think maybe he can help me a little bit more, sir.
As can be seen the accused was unable to tell Captain L of his desire to change counsel due to the latter’s absence from the base. Captain A, the requested individual defense counsel, was the Area Defense Counsel at Peterson Air Force Base, Colorado which is approximately 50 miles from the trial site. Since Captain A was not available on 24 March 1983, the day the trial began, the accused sought a continuance until Captain A would be available which was established to be the third week in April. Thus the delay in starting the trial would be in the neighborhood of 25 days. The Government opposed the continuance stating that “To delay the trial at this point would cause considerable hardship to certain government witnesses and would entail an additional large expenditure of government funds.” The military judge, after hearing argument, denied the continuance and directed that Captain L continue to represent the accused.
If the accused’s request for a continuance is grounded on a substantial right and where the prosecution’s only basis for opposition is administrative inconvenience, its denial may constitute an abuse of discretion. United States v. Perry, 14 M.J. 856 (A.C.M.R.1982). As the majority opinion correctly observes the granting or denying of a motion for a continuance is a matter within the sound discretion of the trial judge whose decision will not be disturbed on appeal unless that discretion has been clearly abused. United States v. Thomson, 3 M.J. 271 (C.M.A.1977); United States v. Henry, 1 M.J. 533 (A.F.C.M.R.1975). The facts and circumstances of each situation giving rise to the need for a continuance must be carefully weighed.
In the case at bar the accused expressed a serious lack of confidence in his appointed counsel and requested, as individual defense counsel, an attorney stationed only 50 miles away who would be available in a little over three weeks. The right the accused asserted is substantial, United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969), and appeared to have been made in good faith; there is no indication it was claimed solely to vex the prosecution. The accused asked for a named attorney who would be available within a reasonable time. I am unwilling to say that the purpose for which the *778delay was sought was unreasonable. As the Court of Military Appeals stated in United States v. Ettleson, 13 M.J. 348 (C.M.A.1982), Congress did not intend for Article 38(b), Code, supra to be given “grudging application.” On the facts of this case I would hold that the trial judge abused his discretion by not granting a continuance so that the accused could be represented by a military counsel of his choice. United States v. Furgason, 6 M.J. 844 (N.C.M.R.1979). The trial would have not been unreasonably delayed. See United States v. Montoya, 13 M.J. 268 (C.M.A.1982). I would set aside the findings of guilty and the sentence and order a rehearing.